COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Elder
Argued at Richmond, Virginia


DANNY LAVON GAYLES
                                          MEMORANDUM OPINION * BY
v.   Record No. 1382-95-2               JUDGE JAMES W. BENTON, JR.
                                             AUGUST 13, 1996
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                     L. A. Harris, Jr., Judge
           Steven D. Benjamin (Betty Layne DesPortes,
           Steven D. Benjamin and Associates, on
           briefs), for appellant.

           Marla Graff Decker, Assistant Attorney
                General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



      Danny Lavon Gayles appeals his conviction for possession of

cocaine.   Code § 18.2-250.   He contends the trial judge erred in

admitting evidence obtained in violation of the Fourth Amendment.

 We agree and reverse his conviction.

      Viewed in the light most favorable to the Commonwealth, the

party prevailing below, Richmond v. Commonwealth, 22 Va. App.
257, 260, 468 S.E.2d 708, 709 (1996), the evidence proved that on

January 9, 1995, at 2:00 a.m., two Henrico County police officers

responded in a marked vehicle to a report of three "suspicious

subjects" at the Henrico Arms Apartment Complex.    One of the

officers testified that when they arrived at the complex, he saw

three males standing on a sidewalk at a corner in front of an
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
apartment building.   The officer testified that the apartments

are "posted a no-trespassing zone."     When the officer stopped his

vehicle and approached the men, two walked in one direction on

the sidewalk and the other one walked in the opposite direction

on the sidewalk.   The officer asked the two men together, "Hey,

how are you doing?"   Both men continued to walk until the officer

asked twice if he could talk to them for a minute.    The officer's

written report states that twice he asked Gayles "to stop."
     When he asked the men if they lived in the apartment

complex, Gayles replied "No."   Gayles complied with the officer's

request for identification and gave him his driver's permit.     The

officer then asked "what was he doing in the apartment complex."

Gayles said that he was "looking for an address."     Gayles could

not provide the specific address he was seeking but "kept

pointing in a direction" and saying, "I know it's a building over

there."

     The officer asked Gayles if he was armed.     Gayles responded,

"No" and opened his coat to display his waist area.    The officer

then told Gayles, "I'm going to pat you down" and began to frisk

Gayles.   The officer testified that he "scrunched up the inside

pockets and the outside pockets of [Gayles'] jacket" and then

"patted" the front pockets of Gayles' pants.    When he patted

Gayles' rear pockets, he felt "a lump of something."    Gayles

pulled away.   As the officer attempted to grab and hold him,

Gayles ran away.   The officer chased him through a parking lot in




                                - 2 -
the apartment complex.    During the chase, the officer observed

Gayles throw a cellophane bag from his pocket.    Gayles ran to the

end of the apartments and stopped.

        After the officer reached him, Gayles told the officer that

he did not wish to be caught with a pocketknife.    Although the

officer found nothing in Gayles' left rear pocket, he searched

along the route of the pursuit and found a bag of rock cocaine.

The officer also found in another location along the route of

pursuit a plastic bag containing smaller bags.    After arresting

Gayles, the officer searched him and found a razor blade and

$118.    Gayles denied any knowledge of the cocaine.
        The trial judge ruled that the pat-down was "certainly

reasonable under all these circumstances."    Thus, the trial judge

overruled the motion to suppress the cocaine and convicted Gayles

of possession of cocaine.

        Agreeing that the officer initiated a consensual encounter,

see Buck v. Commonwealth, 20 Va. App. 298, 301-02, 456 S.E.2d
534, 535 (1995), Gayles contends that the officer violated his

fourth amendment rights by frisking him.    The Commonwealth does

not claim the frisk was a consensual search.    Indeed, the facts

prove that although Gayles lifted up his coat to display his

clothing, he never granted the officer permission to conduct a

pat-down for weapons.    The Commonwealth argues, however, that the

officer's concern for his own safety justified the pat-down.

        An officer may conduct a Terry stop only when the officer



                                 - 3 -
has a reasonable, articulable suspicion that an individual is

engaged in criminal activity.    Hayes v. Florida, 470 U.S. 811,

816 (1985).   Furthermore, to subject the individual to a frisk

for weapons, the officer must "'reasonably suspect[] that the

person is dangerous' or 'intends to do him bodily harm.'"     Payne

v. Commonwealth, 14 Va. App. 86, 89, 414 S.E.2d 869, 870 (1992)

(citation omitted).   However, the officer may not act upon an

"inchoate and unparticularized suspicion or 'hunch.'"    Moss v.
Commonwealth, 7 Va. App. 305, 308, 373 S.E.2d 170, 172 (1988)

(quoting Terry v. Ohio, 392 U.S. 1, 27 (1968)).

     The officer testified that the apartments were located in a

high crime area and that police officers had been assaulted

within the complex.   Proof that the police encountered or

detained the accused in a known high crime area is not sufficient

to justify a fourth amendment seizure.    Texas v. Brown, 443 U.S.
47, 52 (1979); Smith v. Commonwealth, 12 Va. App. 1100, 1104, 407
S.E.2d 49, 52 (1991).   "'Even in high crime areas, where the

possibility that any given individual is armed is significant,
Terry requires reasonable, individualized suspicion [that a

suspect is armed] before a frisk for weapons can be conducted.'"

 Stanley v. Commonwealth, 16 Va. App. 873, 875, 433 S.E.2d 512,

514 (1993)(quoting Maryland v. Buie, 494 U.S. 325, 334 n.2

(1990)).

     While the Commonwealth proved that the time and place of the

encounter may have increased the officer's suspicions, the




                                - 4 -
evidence never proved why Gayles, in particular, posed a danger

to the officer's safety.   Although the Commonwealth's evidence

proved that Gayles was unable to name a specific address, Gayles

did point to an apartment.   This evidence did not suggest that

Gayles' conduct presented a threat to the officer's safety.      No

rule of law authorizes officers to conduct general frisks for

weapons solely because the officer decides to initiate an

encounter.   Id.   We will not assume on these facts that Gayles

was dangerous simply because an unidentified caller reported

three suspicious males standing in front of the complex.
     Although the officer testified that Gayles initially

attempted to avoid speaking with him, we place little

significance on this behavior.    Gayles had no duty to speak with

the officer, and his decision to avoid contact with him raises

only a slight, if any, suggestion of suspicious circumstances.

See Florida v. Royer, 460 U.S. 491, 497-98 (1983).    Viewing the

circumstances objectively, the evidence was insufficient to prove

a reasonable articulable suspicion that Gayles was armed and

dangerous.   Generalized suspicion will not support a frisk

search.   Sattler v. Commonwealth, 20 Va. App. 366, 369, 457
S.E.2d 398, 400 (1995).

     This case is similar to Smith, where we refused to uphold an

investigatory stop and frisk when an officer observed an

individual on a playground at night suddenly stick something in

his pants. 12 Va. App. at 1104, 407 S.E.2d at 52.   Also, in




                                 - 5 -
Goodwin v. Commonwealth, 11 Va. App. 363, 398 S.E.2d 690 (1990),

the Commonwealth proved that police officers observed the accused

emerge from an open space behind an apartment in an area known

for crime and that he jammed his hands in his coat upon seeing

the policemen. 11 Va. App. at 364-65, 398 S.E.2d at 691.     We

held that those observations were insufficient to believe Goodwin

posed a threat to the officers.     Id. at 367, 398 S.E.2d at 692.

See also Moss, 7 Va. App. at 308, 373 S.E.2d at 172.
     In this case, Gayles did not make any suspicious movements

or gestures and even displayed his waist area to the officer.

That conduct was not threatening.    As this Court stated in

Toliver v. Commonwealth, ___ Va. App. ___, ___ S.E.2d ___ (1996):
          The circumstances were insufficient to give
          [the] officer . . . an objectively reasonable
          basis for suspecting that [the accused] was
          armed and dangerous. He had no information
          that [the accused] was involved in criminal
          activity, nor had he observed any criminal
          behavior. The mere fact that [the accused]
          was in an area know for drugs was
          insufficient to support an inference that he
          was involved in criminal activity. [The
          accused] talked to [the] officer . . .
          willingly and gave his correct name when
          asked. Nothing suggested that he was
          carrying a concealed weapon. Therefore, the
          frisk was illegal.

Id. at ___, ___ S.E.2d at ___.    Thus, we find the trial judge was

plainly wrong in ruling that the officer lawfully frisked Gayles.

     This Court has held that "contraband abandoned during flight

is not admissible if it is the product of a prior illegal

seizure."   Smith, 12 Va. App. at 1104, 407 S.E.2d at 52.      In




                                 - 6 -
Smith, the officer conducted an unlawful frisk of the accused who

struggled with the officer and then fled.   After capturing the

accused, the officer found a bag of crack cocaine along the

escape route.   "The cocaine . . . , although abandoned by the

[accused] during flight, was first discovered by the police

officer during his attempt to search the [accused] during an

investigatory stop."   Id.

     For these reasons, we hold the trial judge erred in refusing

to suppress the evidence and, therefore, reverse the conviction.
                                              Reversed.




                               - 7 -